Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 3 dated as of February 3, 2014 (this “Amendment”) to the Amended
and Restated Credit Agreement dated as of April 29, 2011 and amended and
restated as of March 6, 2013 (as heretofore amended or modified, the “Credit
Agreement”) among VERINT SYSTEMS INC., a Delaware corporation (the “Company”),
the SUBSIDIARY BORROWERS from time to time party thereto, the LENDERS from time
to time party thereto, and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.

WHEREAS, the Company has requested the amendments to the Credit Agreement set
forth in Sections 2 and 3 below; and

WHEREAS, the Administrative Agent and each of the financial institutions
identified on the signature pages hereto as a Revolving Credit Lender and which,
collectively, (x) in the case of the amendments in Section 2, constitute the
Majority Revolving Credit Facility Lenders and (y) in the case of the amendments
in Section 3, constitute all of the Revolving Credit Lenders, have agreed, on
the terms and conditions set forth herein, to amend certain provisions of the
Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein (including in the preamble and
recitals hereto) that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Amendment becomes effective, refer to the
Credit Agreement as amended hereby. For the avoidance of doubt, after the
Covenant Amendment Effective Date and the Pricing Amendment Effective Date (each
as defined below), any references to “date hereof” or “date of this Agreement”
in the Credit Agreement shall continue to refer to March 6, 2013.

Section 2. Covenant Amendment to Credit Agreement. Effective as of the Covenant
Amendment Effective Date (as defined below) Section 7.01 of the Credit Agreement
is hereby amended (the amendment in this Section 2, the “Covenant Amendment”) to
replace the reference therein to “January 31, 2015” with “January 31, 2016”.

Section 3. Pricing Amendments to Credit Agreement. Effective as of the Pricing
Amendment Effective Date (as defined below) the Credit Agreement shall be
amended as provided below (the amendments effected under this Section 3, the
“Pricing Amendments”):

(a) The “Adjusted LIBO Rate” with respect of the Revolving Credit Facility,
shall mean with respect to any Eurodollar Borrowing for any Interest Period, an
interest rate per annum equal to the greater of (i) 0.75% per annum and (ii) the
product of (x) the LIBO Rate in effect for such Interest Period and
(y) Statutory Reserves.

 

1



--------------------------------------------------------------------------------

(b) The “Applicable Margin” for each Revolving Credit Loan shall be (a) for
Eurodollar Loans, 2.75% per annum and (b) for Base Rate Loans, 1.75% per annum.

(c) On the Pricing Amendment Effective Date, each Revolving Credit Lender hereby
agrees that the Administrative Agent may agree to reflect the Pricing Amendments
in a conformed copy of the Credit Agreement in a manner satisfactory to it.

Section 4. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and each Lender that:

(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents will be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
will be true and correct in all respects) on and as of the Covenant Amendment
Effective Date and on and as of the Pricing Amendment Effective Date, in each
case after giving effect to the Covenant Amendment and the Pricing Amendments,
respectively (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties will be true and correct in all material respects (except that
any representation and warranty that is qualified by materiality will be true
and correct in all respects ) as of such date); and

(b) no Default or Event of Default will have occurred and be continuing on and
as of the Pricing Amendment Effective Date or on and as of the Covenant
Amendment Effective Date, in each case after giving effect to the Covenant
Amendment and the Pricing Amendments, respectively.

Section 5. Covenant Amendment Effective Date. The Covenant Amendment shall
become effective as of the first date (the “Covenant Amendment Effective Date”)
when the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company, the
Administrative Agent and the Majority Revolving Credit Facility Lenders.

Section 6. Pricing Amendment Effective Date. The Pricing Amendments shall become
effective as of the first date (the “Pricing Amendment Effective Date”) when
each of the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company, the
Administrative Agent and each Revolving Credit Lender; and

(b) the interest rate margin and the “LIBOR floor” applicable to the Initial
Term Loans shall have been modified to be the same as the interest rate margin
and the “LIBOR floor” applicable to the Revolving Credit Facility after giving
effect to the Pricing Amendments.



--------------------------------------------------------------------------------

Section 7. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.

(b) Nothing herein shall be deemed to entitle the Company to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(c) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

(d) Nothing contained in this Amendment, the Credit Agreement or any other Loan
Document shall constitute or be construed as a novation of any of the
Obligations.

Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 9. Costs and Expenses. In accordance with Section 10.05 of the Credit
Agreement, the Company agrees to reimburse the Administrative Agent for its
reasonable documented out-of-pocket expenses in connection with this Amendment,
including the reasonable documented fees, charges and disbursements of counsel
for the Administrative Agent.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

Section 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.

 

VERINT SYSTEMS INC. By:   /s/ Douglas E. Robinson   Name: Douglas E. Robinson  
Title: Chief Financial Officer

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as Administrative Agent By:   /s/
Judith E. Smith   Name: Judith E. Smith   Title: Authorized Signatory By:   /s/
Michael D’Onofrio   Name: Michael D’Onofrio   Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY, as     Revolving Credit Lender By:   /s/ Kirk L.
Tashjian   Name: Kirk L. Tashjian   Title: Vice President By:   /s/ Peter
Cucchiara  

Name: Peter Cucchiara

 

Title: Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Revolving Credit     Lender By:   /s/ Mark Gronich  
Name: Mark Gronich   Title: Authorized Signatory



--------------------------------------------------------------------------------

Barclays Bank PLC, as Revolving Credit Lender By:   /s/ Irina Dimova   Name:
Irina Dimova  

Title: Vice President



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as     Revolving Credit Lender By:   /s/
William Conlan   Name: William Conlan  

Title: Senior Vice President